Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 36, 50 and 53 withdrawn
Claims 2, 5-6, 8-12, 14-15, 20, 23, 26, 28, 31-33, 35, 37-49, 51-52 and 64-50 canceled.
Claims 1, 3-4, 7, 13, 16-19, 21-22, 24-25, 27, 29-30 and 34 elected and pending.

Election/Restrictions
Applicant’s election of group I (claims 1, 3-4, 7, 13, 16-19, 21-22, 24-25, 27, 29-30 and 34) in the reply filed on 4/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7, 13, 16-17, 21, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hampden-Smith (PG Pub 2007/0190298 A1) in view of Wei (PG Pub 2014/0178601 A1).
Consider Claim 1, Hampden teaches the process of forming reflective security feature by ink printing process (abstract). Hampden teaches the security features is process on items such as banknotes, metallic foil [0061]. Hampden teaches the printing of ink on a substrate, where the ink comprises metallic particles [0020], metallic particles such as silver, gold, and platinum [0037], as security elements. Hampden teaches the ink comprising solvents, such as water [0049]. Hampden teaches the process of depositing ink on a substrate using processes such as offset printing, dip coating and spraying [0065]. Hampden teaches the process of treating the printed ink onto a substrate to a temperature of no more than 300℃ [0091], leading to at least the removal of solvent. Hampden teaches the sintering to form network of metallic nanoparticles [0023].
Hampden does not teach the ink to include species comprises metallic compound, or the decomposing process to the ink.
However, Wei is in the process of depositing metallic ink (abstract), where the deposition process include printing the ink onto the substrate [0037], teaches the use of metallic ink having ligands/species such as carboxylic [0021], and the heat treatment (external energy) with a range from 25 to 200℃, resulting in decomposition of the metallic compound [0039], into the metallic compound’s metallic element [0011].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Hampden with Wei to use Wei’s metallic compounds and to decompose those metals into their elements, to provide with a conductive network of metal element (abstract).
Consider Claims 3-4, the combined Hampden (with Wei) teaches the metal ligand is carboxylic (Wei, [0021]).
Consider Claim 7, the combined Hampden (with Wei) teaches the decomposition temperature is from 25-200 (Wei, [0039]).
Consider Claims 13 and 16-17, the combined Hampden (with Wei) teaches ink deposition processes includes offset printing, dip coating and spraying (Hampden, [0065]), where the ink printing process includes first layer comprising first metal NP (first security element), and second layer comprising second metal NP (second security element), where the first metal NP and the second metal NP are different from each other (Hampden, [0025]).
Consider Claim 21, the combined Hampden (with Wei) teaches the ink deposited on all sides of the item/substrate (Hampden, [0082]), where the item/substrate comprises a second metal (metallic foil) (Hampden, [0061]).
Consider Claim 25, the combined Hampden (with Wei) teaches the item/substrate includes polymeric and glass (Hampden, [0061]).
Consider Claim 29, the combined Hampden (with Wei) teaches security element is RFID tag (Wei, [0036]).

Claims 18-19, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hampden-Smith (PG Pub 2007/0190298 A1) in view of Wei (PG Pub 2014/0178601 A1), in view of Zhang (CN 101380161 B) and with Wikipedia (Precious Metal, used as evidentiary support).
Consider Claim 18, the combined Hampden (with Wei) teaches item/substrate comprises a second metal (metallic foil) (Hampden, [0061]). 
The combined Hampden (with Wei) does not teach item is precious metal.
However, Zhang is in the process of applying ink onto a metal coin (item) for anti-counterfeiting process (abstract), where the ink is metallic ink (page 2, ink formation section), teaches the process of printing the metallic ink onto the precious metal coin (second metal), followed by heat treatment at a temperature ranging 60-100 degrees Celsius (page 2, ink formation section). Where the precious metals (as evidence by Wikipedia article) are known to include platinum group such as gold, silver, ruthenium, rhodium, palladium, osmium, iridium, and platinum (first page, second paragraph).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Hampden (with Wei) with Zhang to use precious metal coin, to provide with an anti-counterfeiting layer having an enriched artistic look (abstract).
Consider Claims 19 and 22, the combined Hampden (with Wei and Zhang) teaches the first metal include metal such as silver, gold, , palladium, iridium, rhodium, ruthenium, osmium and platinum (Hampden, [0037]), and where the second metal (metal coin) include metals such as silver, gold, ruthenium, rhodium, palladium, osmium, iridium, and platinum (Wikipedia, first page, second paragraph). Therefore, first metal and second metal are same. The combined Hampden (with Wei and Zhang) teaches the second metal/item is metal coin (Zhang, abstract), include disc shape.
Consider Claim 24, the combined Hampden (with Wei and Zhang) teaches the formation of metal matrix (metallic ink) on the item (metallic coin) as taught in claim 18 above. 
The combined Hampden (with Wei and Zhang) does not teach the reaction between the metallic ink with the metallic coin, resulted in any reduction of weight percentage of the precious metal of the item/metallic coin.
However, the combined Hampden (with Wei and Zhang) teaches each and every process step and limitation of the applicant’s claims, including the “the combined process steps listed in claims 1, 17 and 18”. Since the “the formation of the metal matrix on the item does not reduce the purity (in weight %) of the precious metal in the item, as a whole, including the layer of the first metal, by more than 0.5%” by the applicant’s claimed process is simply a function of the “the combined process steps listed in claims 1, 17 and 18”, and the combination of the Hampden (with Wei and Zhang) teaches the claimed process steps. The process of the combination of the Hampden (with Wei and Zhang) would have inherently produced “the formation of the metal matrix on the item does not reduce the purity (in weight %) of the precious metal in the item, as a whole, including the layer of the first metal, by more than 0.5%” unless essential process steps and/or limitations are missing from the applicant’s claims. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hampden-Smith (PG Pub 2007/0190298 A1) in view of Wei (PG Pub 2014/0178601 A1), in view of Kuczynski (PG Pub 2016/0332477 A1).
Consider Claim 27, the combined Hampden (with Wei) teaches the previously taught in claim 1, including items/banknotes comprises of bi-oriented polypropylene (Hampden, [0061]).
The combined Hampden (with Wei) does not teach items/banknotes comprises of bi-oriented polypropylene formed by 3D printing process.
However, Kuczynski is in the process of forming anti-counterfeiting measurement for items/banknotes such as made from biaxially oriented polypropylene [0015] coated with a layer of varnish/ink [0028], teaches the process of forming items/polymeric currency using 3D printing processes [0016].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Hampden (with Wei) with Kuczynski to coat metallic ink on a 3D printed item, to provide with a process to coat and item having nano size features undetectable by the naked eye to improve anti-counterfeiting features [0061].

Claims 29-30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hampden-Smith (PG Pub 2007/0190298 A1) in view of Wei (PG Pub 2014/0178601 A1), in view of Kane (PG Pub 2013/0119274 A1).
Consider Claims 29-30 and 34, the combined Hampden (with Wei) teaches the metallic ink to include additional additives such as pigments/dyes (Hampden, [0055]).
The combined Hampden (with Wei) does not teach the pigment to be luminescent particles having D50 size distribution of less than 10 µm.
However, Kane is in the prior art of forming authentication articles [0010], such as banknotes and/or tokens [0055], using ink printed onto those articles [0043], teaches the printed ink to include luminescent material such as luminescent borates [0025], having metallic compounds such as yttrium gallium borate, a lanthanum gallium borate, a gadolinium gallium borate [0030], where the luminescent particle have D50 size distribution of less than 10 µm when measured by laser light diffraction type of measurement device [0050].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Hampden (with Wei) with Kane to use the above luminescent particles, to provide with an additional layer of authentication for the coated item/banknotes [0010]-[0011].
Although the combined Hampden (with Wei and Kane) does not explicitly teach the process of measuring the size distribution using ASTM UOP856-07 process, however it would be obvious for ordinary skilled in the art to follow the ASTM UOP856-07 process achieving the same size distribution range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718